DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,124,553 B2 to Okamura et al. (hereinafter “Okamura”).

	Referring to Applicant’s independent claim 1, Okamura teaches that a method of making a polycrystalline cubic boron nitride, PCBN, material, the method comprising (see Col. 6, Example 1, lines 39-57, teaching a method of making the sintered bodies comprising cBN powder): 
providing a matrix precursor powder (TiN0.6 or Ti(CN)0.6 powder and Al) comprising particles having an average particle size no greater than 250 nm (see Col. 6, Example 1, lines 39-57, TiN0.6 or Ti(CN)0.6 and Al were mixed at various ratios; also see Col. 6, lines 6-16, teaching that the average particle size of the Ti compound contained in the binder is 100 nm or 
providing a cubic boron nitride, cBN, powder comprising particles of cBN having an average particle size of at least 0.2 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al.);
intimately mixing the matrix precursor powder and the cBN powder (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm were blended with the TiN0.6 or Ti(CN)0.6 and Al.); 
sintering the intimately mixed powders at a temperature of at least 1100˚C and a pressure of at least 3.5 GPa to form the PCBN material comprising particles of cubic boron nitride, cBN dispersed in a matrix material (TN, TiB, AlB2, AlN) (see Col. 6, Example 1, lines 39-57, 
wherein the PCBN material contains no milling media impurities comprising tungsten carbide, silicon carbide, zirconium oxide, and boron carbide (See Tables 1 and 3; Examples 1-1 through 1-9 and 2-1 through 2-6; XRD identified compounds, X content (weight %) and Total Content (weight %) of W and Co in Examples 1-1 to 1-9 and 2-1 to 2-6 taught by Kumara indicate Applicant’s claimed milling media impurities are not present in the exemplary PCBN materials of Okamura).
In page 15, lines 25-28 of the specification under prosecution, final powders were sintered in a belt- type high pressure high temperature apparatus under approximately 5.5 GPa and 1400°C which is substantially similar to the teachings of Okamura such that there is a reasonable presumption that the processing of Okamura would render the cBN to be polycrystalline absent evidence to the contrary. 

Referring to Applicant’s claim 2, Okamura teaches providing a matrix precursor powder (TiN0.6 or Ti (CN)0.6 powder and Al) comprising particles having an average particle size no greater than 100 nm (see Col. 6, lines 6-16, teaching that the average particle size of the Ti compound contained in the binder is 100 nm or more and 400 nm or less and the average particle size of the Al compound contained in the binder is 50 nm or more and 150 nm or less.) (MPEP 2144.05) .

Referring to Applicant’s claim 5, Okamura teaches providing cBN particles with an average size between 0.2 and 15 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm.). .

Referring to Applicant’s claim 6, Okamura teaches providing cBN particles with an average size greater than 1 µm (see Col. 6, Example 1, lines 39-57, teaching that the cBN powders having an average particle size of 1.2 µm.). .

Referring to Applicant’s claim 10, Okamura teaches that the matrix material comprises materials selected from compounds of any of titanium and aluminium (see Col. 6, Example 1, lines 39-57, teaching that TiN0.6 or Ti(CN)0.6 and Al were mixed at various ratios in Example 1.).

Referring to Applicant’s claim 11, Okamura teaches that the matrix material comprises any of titanium carbonitride, titanium carbide, titanium nitride, titanium diboride, aluminium nitride and aluminium oxide (see Table 1, teaching that TiN and AlN are disclosed in all examples in Table 1 of “XRD identified compounds” corresponding to Example 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,124,553 B2 to Okamura et al. (hereinafter “Okamura”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2008/0209818 A1 to Belnap et al. (hereinafter “Belnap”).

Referring to Applicant’s claim 3, Okamura fails to teach that the step of intimately mixing the matrix powder and the cBN powder comprises: dispersing the matrix precursor powder and the cBN powder in a solvent; mixing the solvent, matrix precursor powder and cBN powder using an ultrasonic mixer; and removing the solvent to leave an intimately mixed powder of matrix precursor particles and cBN particles.
However, Belnap teaches polycrystalline composite materials formed from diamond or cubic boron nitride particles and a binder material, with elongated nanostructures incorporated therein (see paragraph [0026] of Belnap), and Belnap further teaches:
the step of intimately mixing the matrix powder (binder material) and the cBN powder (see paragraph [0058] of Belnap, teaching blending of the elongated nanostructures/binder material with diamond or CBN particles by any suitable wet mixing technique) comprises:
dispersing the matrix precursor powder and the cBN powder in a solvent (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol (e.g., ethanol)), with an ultrasonic probe.);
mixing the solvent, matrix precursor powder and cBN powder using an ultrasonic mixer (see paragraph [0058] of Belnap, teaching adding a low molecular weight alcohol (e.g., ethanol)), with an ultrasonic probe); and 
removing the solvent to leave an intimately mixed powder of matrix precursor particles and cBN particles (see paragraph [0058] of Belnap, teaching evaporating the solvent in an
ultrasonic bath. Further, the mixing media may optionally contain a surfactant).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify, the intimately mixing step, as taught by Okamura, to have further step of mixing the matrix powder and the cBN powder by ultrasonic, as taught by .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,124,553 B2 to Okamura et al. (hereinafter “Okamura”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2009/0003123 A1 to Morrison, Jr. et al. (hereinafter “Morrison”) and United States Pre-Grant Patent Application Publication No. 2004/0002418 A1 to Scurlock et al. (hereinafter “Scurlock”).

Referring to Applicant’s claim 4, Okamura fails to teach that the step of intimately mixing the matrix precursor powder and the cBN powder comprises dry acoustic mixing.
Morrison, JR teaches a method for mixing by producing shear and/or cavitation (see paragraph [0024] of Morrison, JR, teaching a method for mixing by producing shear and/or cavitation. Also see paragraph [0071] of Morrison, JR, teaching that the cavitation may be hydrodynamic, acoustic, or ultrasonic. Also see paragraph [0068] of Morrison, JR, teaching that the fluid can comprise gas, which mean that the acoustic mixing is a dry acoustic mixing. Additionally, cavitation is a mixing mechanism to produce a superior result when mixing the solids. Therefore, it would be reasonably recognized by the person of ordinary skill in the art that acoustic and ultrasonic mixing are alternative technique to mix the matrix precursor powder and the cBN powder.). 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,124,553 B2 to Okamura et al. (hereinafter “Okamura”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2017/0101346 A1 to Yumoto et al. (hereinafter “Yumoto”).

	Referring to Applicant’s claim 7, Okamura fails to teach providing cBN particles with an average size in a range of 5 µm to 10 µm.
Yumoto teaches that the cBN sintered material is made of cBN grains as the hard phase component and binder phase component (see paragraph [0053] of Yumoto), and Yumoto also teaches providing cBN particles with an average size in a range of 5 µm to 10 µm (see paragraph [0057] of Yumoto, teaching that the average grain size of cBN Grains is in the range of 0.5 µm to 8.0 µm).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify, the average grain size of cBN, as taught by .

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1, 2, 5, 6, 10 and 11 under 35 USC 103, Applicant asserts Okamura’s product includes tungsten carbide, silicon carbide, zirconium oxide, and boron carbide impurities.  Applicant asserts Okamura teaches in Examples 1-3 the material was pulverized using pot and balls comprising cemented carbide alloy and silicon nitride.  Applicant asserts further Okamura teaches in Example 3 at least one of Si, W, and Co was added to the materials.  Applicant asserts further yet Okamura’s product in the Tables disclosed therein indicate the presence of tungsten carbide, silicon carbide, zirconium oxide, and boron carbide, and even further asserts it is preferred the binder contains Si or Zr.  For this reason, Applicant asserts the newly amended claim language distinguishes amended independent claim 1 from Okamura’s teachings.  With respect to the rejections of claims 3, 4 and 7, respectively, under 35 USC 103, Applicant relies on their remarks in support of amended independent claim 1.  For these reasons, Applicant asserts claims 1-7, 10 and 11 are patentable and the aforementioned claim rejections should be withdrawn.
Examiner disagrees.  Okamura’s examples 1-1 to 1-9 and 2-1 to 2-6 of Tables 1 and 3 teach XRD identified compounds (e.g., cBN, TiN, TiCN TiB2, AlB2, AlN), X content (weight %) (e.g., X is Zr, Si, Hf or Ge) and Total content (weight %) of W and Co are present.  Contrary to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731